Citation Nr: 0801958	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses provided by Dominican Hospital from 
May 5, 2004, to May 14, 2004.  

(The Dominican Hospital's claim of entitlement to 
reimbursement for the cost of unauthorized private medical 
expenses provided by the veteran on the above dates is 
discussed in a separate decision).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Palo Alto, 
California.  In the May 2005 decision, the VAMC approved 
payment for non-VA emergency hospitalization from April 27, 
2004, to the point of stabilization, which was deemed May 4, 
2004.  The VAMC denied payment for treatment after that date, 
and the veteran contends that VA should pay for his entire 
hospitalization treatment at Dominican Hospital.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2005, 
the veteran indicated that he wanted to have a Board hearing 
at the local RO.  Subsequently thereafter, in December 2005, 
the RO received the veteran's request for a videoconference 
hearing with the Board in lieu of an "in person" hearing.  
A hearing was scheduled for April 25, 2006; however, on April 
4, 2006, the veteran, via his representative, requested that 
the scheduled hearing be cancelled and rescheduled after his 
representative has had an opportunity to review the claims 
file.  (It is noted that representation was appointed in 
April 2006.)  There is no indication in the record that the 
Board hearing has been rescheduled or that the veteran has 
withdrawn his request for a hearing.  Accordingly, this case 
must be remanded to afford the veteran the requested 
videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

In view of the above, this case is REMANDED for the following 
action:  

Schedule a Board videoconference hearing 
at the RO in Oakland, California.  The 
veteran, his representative, and 
Dominican Hospital should be notified of 
the date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



